

Exhibit 10.25
COMMENCEMENT LETTER


Re:
Office Lease dated May 23, 2013 (the “Lease”), between Greenhouse Office
Investors I, LLC, a Delaware limited liability company (“Landlord”) and URS
Corporation, a Nevada corporation (“Tenant”) for the Premises, the Rentable
Square Footage of which is approximately 135,727 located on floors 1, 3, 4, and
5 of the Building. Unless otherwise specified, all capitalized terms used herein
shall have the same meaning as in the Lease.

Landlord and Tenant agree that:
Landlord has fully completed all Landlord Work required under the Terms of the
Lease.
Tenant has accepted possession of the Premises. The Premises are usable by
Tenant as intended. Landlord has no further obligation to perform any Landlord
Work. Tenant acknowledges that both the Building and the Premises are
satisfactory in all respects; subject to Landlord’s repair and maintenance
obligations as set forth in the Lease and subject to Landlord’s express warranty
obligations with respect to Landlord Work (including Base Building Condition) as
set forth in the Lease.
The Commencement Date is July 1, 2014.
Base Rent and Additional Rent under the Lease, taking into account any
abatements to which Tenant might be entitled under Section 3A of the Lease,
begin on January 1, 2015.
The Expiration Date of the Lease is December 31, 2024, subject to extension to
the last day of each properly exercised Renewal Option.


All other terms and conditions of the Lease are ratified and acknowledged to be
unchanged.




--------------------------------------------------------------------------------




EXECUTED AS OF EXECUTED AS OF     January 30        , 2015.


TENANT:
URS CORPORATION, a Nevada corporation
By: /s/ Michael C. Isola        
Name: Michael C. Isola        
Title: Vice President            


LANDLORD:
GREENHOUSE OFFICE INVESTORS I, LLC
a Delaware limited liability company


By: /s/ Preston Young            
Name: Preston Young            
Title: Authorized Signatory        










